J-S45009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JUAIL THOMAS                               :
                                               :
                      Appellant                :       No. 1663 EDA 2016

               Appeal from the Judgment of Sentence May 3, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008521-2015


BEFORE:       GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 24, 2017

        Appellant, Juail Thomas, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

bench trial conviction for intentional possession of a controlled substance

and possession with intent to deliver (“PWID”).1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts of this case.          Therefore, we have no need to restate them.

Procedurally, Appellant proceeded to a bench trial on May 3, 2016.            That

same day, the court convicted Appellant of PWID and knowing and

intentional possession of a controlled substance. Also on May 3, 2016, the

____________________________________________


1
    35 P.S. § 780-113(a)(16), (a)(30), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45009-17


court sentenced Appellant to a term of two (2) to four (4) years’

incarceration, plus three (3) years’ probation, on the PWID charge.2 On May

20, 2016, Appellant filed a timely notice of appeal.         The court ordered

Appellant, on August 2, 2016, to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely complied

on August 21, 2016.

       Appellant raises one issue for our review:

          DID THE TRIAL COURT ERR WHEN IT FOUND
          APPELLANT…GUILTY OF DELIVERY/POSSESSION WITH
          INTENT TO DELIVER A CONTROLLED SUBSTANCE AS
          THERE WAS INSUFFICIENT EVIDENCE ADDUCED AT TRIAL
          BY THE COMMONWEALTH TO PROVE THIS CRIMINAL
          OFFENSE BEYOND A REASONABLE DOUBT?

(Appellant’s Brief at 2).

       When examining a challenge to the sufficiency of evidence:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying the above test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
____________________________________________


2
 Appellant’s intentional possession of a controlled substance conviction
merged with Appellant’s PWID conviction for the purposes of sentencing.



                                           -2-
J-S45009-17


        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the trier of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Kai N. Scott,

we conclude Appellant’s issue merits no relief.      The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed September 20, 2016, at 4-6) (finding: Officer

Walsh observed blue object in Appellant’s hand during what Officer Walsh

believed to be aborted drug sale; Officer Walsh also observed Appellant

receive money in hand-to-hand exchange while Appellant held blue object;

when Appellant saw officers approach, he terminated sale and fled; before

he fled, Appellant said to officers, “…you got me” and, “You caught me”; as

Officer Walsh pursued Appellant, Officer Walsh saw Appellant throw to

ground blue object; Officer Walsh discovered blue object contained fourteen

individual packets of heroin; blue object Appellant discarded when he fled

was consistent with blue object Appellant held during aborted drug sale;

area in which officers encountered Appellant during sale was known for high

                                    -3-
J-S45009-17


volume of narcotics activity; Appellant’s incomplete exchange and Officer

Walsh’s seizure of heroin confirmed Appellant’s attempt to supply purchaser

with narcotics in exchange for money; Appellant’s flight demonstrated his

consciousness of guilt; Appellant’s statements to Officer Walsh when officers

encountered attempted drug sale corroborate Officer Walsh’s observations;

Officer Walsh testified credibly at trial, Appellant testified incredibly;

therefore, evidence at trial was sufficient to prove Appellant possessed

controlled substance with intent to deliver).   The record supports the trial

court’s rationale.   Accordingly, we affirm on the basis of the trial court’s

opinion.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2017




                                     -4-
Circulated 07/06/2017 02:39 PM